     Case 3:20-cv-03756-X-BT Document 7 Filed 01/25/21   Page 1 of 1 PageID 23



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

KEVIN JEROME JONES,                      §
                                         §
              Plaintiff,                 §
                                         §
v.                                       §   Civil Case No. 3:20-CV-03756-X-BT
                                         §
L. BRYANT, et al.,                       §
                                         §
              Defendants.                §

           ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
        RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                             JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.      No objections were filed.   The District Court

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge.

         IT IS SO ORDERED this 25th day of January, 2021.




                                      ____________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE




                                         1
